Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 12, 2017

The Court of Appeals hereby passes the following order:

A18D0095. SANCHEZ HARTNETT v. THE STATE.

      Sanchez Hartnett was convicted of multiple offenses, including burglary and
possession of marijuana with intent to distribute, and was sentenced as a first offender
and to probation. The State petitioned to revoke his probation and first-offender
status on the ground that he had committed a new felony. After a hearing, the trial
court concluded that the State had proven the new offense by a preponderance of the
evidence and revoked Hartnett’s probation. The court’s order noted that a sentencing
hearing would be held at a later time, and that the parties would be able to make
arguments as to final disposition. Hartnett then filed an application for discretionary
review of the trial court’s order revoking his probation.         We, however, lack
jurisdiction because the order is interlocutory.
      Although trial court orders revoking probation may be appealed by filing an
application for discretionary review, see OCGA § 5-6-35 (a) (5), no final judgment
has been entered here. Thus, the order that Hartnett wishes to appeal is interlocutory.
“[A] party seeking appellate review from an interlocutory order must follow the
interlocutory-application subsection, OCGA § 5-6-34 (b), seek a certificate of
immediate review from the trial court, and comply with the time limitations therein.”
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996); see also Boyd v. State, 191
Ga. App. 435 (383 SE2d 906) (1989). Compliance with the discretionary appeal
procedure does not excuse a party seeking appellate review of an interlocutory order
from complying with the additional requirements of OCGA § 5-6-34 (b). See Bailey,
266 Ga. at 833.      Because Hartnett failed to follow the interlocutory appeal
procedures, we lack jurisdiction over this application, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/12/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.